

117 HR 4526 IH: City and State Diplomacy Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4526IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Lieu (for himself, Mr. Wilson of South Carolina, Mr. Meeks, Mr. Cicilline, Mr. Sires, Mrs. Wagner, Mr. Castro of Texas, Mrs. Axne, and Mr. Case) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish an Office of City and State Diplomacy within the Department of State, and for other purposes.1.Short titleThis Act may be cited as the City and State Diplomacy Act.2.FindingsCongress finds the following:(1)The supremacy clause of the United States Constitution (article VI, clause 2) establishes that the Federal Government has the primary role in conducting diplomacy on behalf of the United States; in turn, the Department of State, which was created pursuant to statute by Congress in 1789, has the lead role in formulating and implementing United States foreign policy.(2)The growth of subnational cooperation has enabled States and municipalities to play an increasingly significant role in foreign policy and complement the efforts of the Department of State by—(A)supporting exchanges and cooperation agreements between elected leaders and officials of State and municipal governments and those of international cities, regions, and countries;(B)promoting United States exports to foreign markets and foreign direct investment into the United States; and(C)sharing best practices and striking agreements with foreign counterparts on a wide range of topics, including facilitating trade and investment, protecting the health and safety of their respective citizens, cooperating on energy and the environment, and promoting people-to-people exchanges.(3)Global networks made up exclusively of local government officials are at the forefront of harnessing the power of cities to advance international cooperation, including C40 Cities Climate Leadership Group, ICLEI, United Cities and Local Governments, Global Parliament of Mayors, Urban20, Strong Cities Network, and Global Compact of Mayors.(4)In 2010, the Department of State appointed the first-ever special representative for Global Intergovernmental Affairs, who led efforts to build strategic peer-to-peer relationships between the Department of State, State and local officials, and their foreign counterparts.3.Sense of congressIt is the sense of Congress that—(1)it is in the interest of the United States to support robust two-way partnerships between the Department of State and subnational entities to advance United States foreign policy objectives, improve understanding of United States diplomacy, and leverage Federal resources to enhance the impact of subnational engagements; and(2)the creation in the Department of State of an Office of City and State Diplomacy, headed by a senior Department official of appropriate rank to represent the United States at international fora would bolster United States interests through international agreements and Federal support to State and local entities.4.Establishment of the office of city and state diplomacySection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:(i)Office of City and State Diplomacy(1)In generalThere shall be established within the Department of State an Office of City and State Diplomacy (in this subsection referred to as the Office). The Department may use a similar name at its discretion and upon notification to Congress.(2)Head of officeThe head of the Office shall be the Ambassador-at-Large for City and State Diplomacy (in this subsection referred to as the Ambassador) or other appropriate senior official. The head of the Office shall—(A)be appointed by the President, by and with the advice and consent of the Senate; and(B)report directly to the Secretary, or such other senior official as the Secretary determines appropriate and upon notification to Congress.(3)Duties(A)Principal dutyThe principal duty of the head of the Office shall be the overall coordination (including policy oversight of resources) of Federal support for subnational engagements by State and municipal governments with foreign governments. The head of the Office shall be the principal adviser to the Secretary of State on subnational engagements and the principal official on such matters within the senior management of the Department of State.(B)Additional dutiesThe additional duties of the head of the Office shall include the following:(i)Coordinating overall United States policy and programs in support of subnational engagements by State and municipal governments with foreign governments, including with respect to the following:(I)Coordinating resources across the Department of State and throughout the Federal Government in support of such engagements.(II)Identifying policy, program, and funding discrepancies among relevant Federal agencies regarding such coordination.(III)Identifying gaps in Federal support for such engagements and developing corresponding policy or programmatic changes to address such gaps.(ii)Identifying areas of alignment between United States foreign policy and State and municipal goals.(iii)Improving communication with the American public, including, potentially, communication that demonstrate the breadth of international engagement by subnational actors and the impact of diplomacy across the United States.(iv)Providing advisory support to subnational engagements, including by assisting State and municipal governments regarding—(I)developing and implementing global engagement and public diplomacy strategies; (II)implementing programs to cooperate with foreign governments on policy priorities or managing shared resources; and(III)understanding the implications of foreign policy developments or policy changes through regular and extraordinary briefings.(v)Facilitating linkages and networks among State and municipal governments, and between State and municipal governments and their foreign counterparts, including by tracking subnational engagements and leveraging State and municipal expertise.(vi)Supporting the work of Department of State detailees assigned to State and municipal governments pursuant to this subsection.(vii)Under the direction of the Secretary, negotiating agreements and memoranda of understanding with foreign governments related to subnational engagements and priorities.(viii)Supporting United States economic interests through subnational engagements, in consultation and coordination with the Department of Commerce, the Department of the Treasury, and the Office of the United States Trade Representative.(ix)Coordinating subnational engagements with the associations of subnational elected leaders, including the United States Conference of Mayors, National Governors Association, National League of Cities, National Association of Counties, Council of State Governments, National Conference of State Legislators, and State International Development Organizations.(4)CoordinationWith respect to matters involving trade promotion and inward investment facilitation, the Office shall coordinate with and support the International Trade Administration of the Department of Commerce as the lead Federal agency for trade promotion and facilitation of business investment in the United States.(5)Detailees(A)In generalThe Secretary of State, with respect to employees of the Department of State, is authorized to detail a member of the civil service or Foreign Service to State and municipal governments on a reimbursable or nonreimbursable basis. Such details shall be for a period not to exceed two years, and shall be without interruption or loss of status or privilege.(B)ResponsibilitiesDetailees under subparagraph (A) should carry out the following:(i)Supporting the mission and objectives of the host subnational government office.(ii)Advising State and municipal government officials regarding questions of global affairs, foreign policy, cooperative agreements, and public diplomacy.(iii)Coordinating activities relating to State and municipal government subnational engagements with the Department of State, including the Office, Department leadership, and regional and functional bureaus of the Department, as appropriate.(iv)Engaging Federal agencies regarding security, public health, trade promotion, and other programs executed at the State or municipal government level.(v)Any other duties requested by State and municipal governments and approved by the Office.(C)Additional personnel support for subnational engagementFor the purposes of this subsection, the Secretary of State—(i)is authorized to employ individuals by contract;(ii)is encouraged to make use of the re-hired annuitants authority under section 3323 of title 5, United States Code, particularly for annuitants who are already residing across the United States who may have the skills and experience to support subnational governments; and(iii)is encouraged to make use of authorities under the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.) to temporarily assign State and local government officials to the Department of State or overseas missions to increase their international experience and add their perspectives on United States priorities to the Department.(6)Report and briefing(A)ReportNot later than one year after the date of the enactment of this subsection, the head of the Office shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report that includes information relating to the following:(i)The staffing plan (including permanent and temporary staff) for the Office and a justification for the location of the Office within the Department of State’s organizational structure.(ii)The funding level provided to the Office for the Office, together with a justification relating to such level.(iii)The rank and title granted to the head of the Office, together with a justification relating to such decision and an analysis of whether the rank and title of Ambassador-at-Large is required to fulfill the duties of the Office.(iv)A strategic plan for the Office, including relating to—(I)leveraging subnational engagement to improve United States foreign policy effectiveness;(II)enhancing the awareness, understanding, and involvement of United States citizens in the foreign policy process; and(III)better engaging with foreign subnational governments to strengthen diplomacy.(v)Any other matters as determined relevant by the head of the Office.(B)BriefingsNot later than 30 days after the submission of the report required under subparagraph (A) and annually thereafter, the head of the Office shall brief the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate on the work of the Office and any changes made to the organizational structure or funding of the Office.(7)Rule of constructionNothing in this subsection may be construed as precluding—(A)the Office from being elevated to a bureau within the Department of State; or(B)the head of the Office from being elevated to an Assistant Secretary, if such an Assistant Secretary position does not increase the number of Assistant Secretary positions at the Department above the number authorized under subsection (c)(1).(8)DefinitionsIn this subsection:(A)MunicipalThe term municipal means, with respect to the government of a municipality in the United States, a municipality with a population of not fewer than 100,000 people.(B)StateThe term State means the 50 States, the District of Columbia, and any territory or possession of the United States.(C)Subnational engagementThe term subnational engagement means formal meetings or events between elected officials of State or municipal governments and their foreign counterparts..